UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File Number 811-07917 Wilshire Variable Insurance Trust (Exact name of registrant as specified in charter) Wilshire Associates Incorporated 1299 Ocean Avenue, Suite 700 Santa Monica, CA 90401-1085 (Address of principal executive offices) (Zip code) Jamie B. Ohl, President 1299 Ocean Avenue, Suite 700 Santa Monica, CA 90401-1085 (Name and address of agent for service) Registrant’s telephone number, including area code: 310-260-6639 Date of fiscal year end: December 31 Date of reporting period: December 31, 2010 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. The Report to Shareholders is attached herewith. Table of Contents Shareholder Letter 2 Fund Commentaries 3 Disclosure of Fund Expenses 15 Schedules of Investments 17 Statements of Assets and Liabilities 48 Statements of Operations 49 Statements of Changes in Net Assets 50 Financial Highlights 52 Notes to the Financial Statements 58 Report of Independent Registered Public Accounting Firm 68 Additional Fund Information 69 Board Approval of Advisory and Subadvisory Agreements. 72 Tax Information 76 Shares of the Wilshire Variable Insurance Trust are sold only as the underlying investment for variable annuity contracts issued by insurance companies. This report is authorized for use in connection with any offering of the Trust’s shares only if accompanied or preceded by the Trust’s current prospectus. Shares of the Wilshire Variable Insurance Trust are distributed by SEI Investments Distribution Co. Dear Wilshire Variable Insurance Trust Shareholder: We are pleased to present this annual report to shareholders of the Wilshire Variable Insurance Trust (the “Trust”). This report covers the period from January 1, 2010 to December 31, 2010 (the “Period”), for the Equity, Balanced, Income, Small Cap Growth, International Equity and Socially Responsible Funds (the “Funds”). MARKET ENVIRONMENT A greater than usual number of macro-economic events presented themselves in 2010, greatly influencing investors’ decisions. From the sovereign debt crisis in Greece and Ireland, the oil spill disaster in the Gulf of Mexico, inflation curbing rate hikes in China, the U.S. government’s additional quantitative easing (“QE2”), and more, 2010 can be best categorized by the constant macro uncertainties. This environment made strategic investment decision making a more difficult task than usual. The stock market was volatile for most of the year with investors shifting between “Risk-on” and “Risk-off” modes. Resolutions of macro events combined with positive news on economic fundamentals eventually convinced investors to drive markets higher in the last quarter of the year. As the year come to a close, both equity and fixed income investors cheered as U.S. stocks (as measured by the Wilshire 5000 IndexSM) and bonds (as measured by Barclays Capital U.S. Aggregate Bond Index) advanced 17.2% and 6.2%, respectively. With investors becoming more constructive on equities and risk assets in general, small capitalization stocks outperformed large cap counterparts. For the year, the Wilshire Small Cap Index returned 28.9%, handily outperforming the Wilshire Large Cap Index’s 15.8% return. For the second consecutive year, growth stocks outperformed value stocks. The best performing sectors were generally economically sensitive ones, including Consumer Discretionary, Materials, Industrials, and Energy. Fears of rising interest rates and erosion of principal were on the minds of fixed income investors. In 2010, interest rates and inflation remained low - the yield on 10-year maturity U.S. Treasury actually declined from 3.85% at the beginning of the Period to 3.3% at the end of the year. While short-term rates are expected to be low in the coming year, investors should stay vigilant on managing interest rate volatility. FUND PERFORMANCE OVERVIEW As markets moved past the macro uncertainties, our Funds posted strong positive returns for the year. Most of the Funds were able to deliver another year of double digit returns for shareholders on the back of strong results from the previous year. For the moment, the current economic recovery seems to be broadening and investor confidence growing as a result. We are always mindful that markets can behave erratically and current trends shift swiftly. You can expect us to continue to work diligently to manage your investments and seek to generate returns commensurate with the Funds’ investment objectives. As 2011 unfolds, we sincerely appreciate your continued support and confidence. Sincerely, Jamie B. Ohl President 2 Wilshire Variable Insurance Trust Equity Fund Commentary EQUITY FUND Average Annual Total Return One Year Ended 12/31/10 11.58% Five Years Ended 12/31/10 (0.29)% Ten Years Ended 12/31/10 1.25% S&P 500 INDEX(1) Average Annual Total Return One Year Ended 12/31/10 15.06% Five Years Ended 12/31/10 2.29% Ten Years Ended 12/31/10 1.41% COMPARATIVE PERFORMANCE Comparison of Change in Value of $10,000 Investment in the Equity Fund and the S&P 500 Index through 12/31/10. The performance data quoted represents past performance and does not guarantee future results. Current performance may be lower or higher. The investment return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Returns assume reinvestment of all distributions. Annuity contract fees are not reflected in returns. Recent performance can be found at your particular insurance company. (1)The S&P 500 Index is an unmanaged index consisting of 500 stocks. An individual cannot invest directly in any index. Index performance is presented for general comparative purposes. During certain periods, certain fees and expenses were waived and reimbursed. Without waivers and reimbursements, total returns for the periods would have been lower. For the year ended December 31, 2010, there were no waivers. 3 Wilshire Variable Insurance Trust Equity Fund Commentary - (Continued) PORTFOLIO SECTOR WEIGHTING* (As of December 31, 2010) Equity markets exhibited strong returns in 2010 as the markets and economy continued to recover from the financial crisis and subsequent recession witnessed in 2008. Although stocks endured substantial volatility in the first half of the year, a rally in the second half of the year pushed annual returns considerably higher. The S&P 500 Index returned 15.06% for the year. Growth stocks led the markets higher in 2010, continuing the trend from the previous year. The Russell 1000 Growth Index returned 16.71%, outpacing the Russell 1000 Value Index’s return of 15.51%. However, the differential was most notable among smaller-capitalization stocks with the Russell 2000 Growth Index and Russell 2000 Value Index returning 17.11% and 15.36%, respectively. Cyclical-oriented sectors such as Consumer Discretionary, Industrials and Materials advanced the most, each posting returns in excess of 20%. Small cap stocks also posted strong returns in 2010, as the Russell 2000 Index returned 26.85%, largely outperforming larger-cap stocks. The market rebound in 2010 has been generally characterized by investors fluctuating between “risk on” and “risk off” strategies as they processed mixed signals on the strength of global economies and the sustainability of corporate earnings. The Equity Fund (the “Fund”) returned 11.58% for the year ended December 31, 2010, lagging the Fund’s benchmark (the S&P 500 Index) return of 15.06%. The Fund’s performance was hampered by negative stock selections across a number of sectors including Financials, Industrials, and Materials. On the other hand, overweight positions in the Industrials and Telecommunication Services sectors benefitted performance. We are pleased with the absolute return of the Fund yet disappointed by the performance of the Fund versus its benchmark. However, we are encouraged by the activities and current positioning of the sub-advisers of the Fund and the underlying fund, who continue to follow through with the disciplined investment approaches that have made them successful over the long-term. It is our belief that the Fund is well positioned going into 2011 and should benefit as the market turns its focus away from macro-economic events and instead concentrates on the improving economy and corporate earnings. The performance data quoted represents past performance and does not guarantee future results. Current performance may be lower or higher. The investment return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Annuity contract fees are not reflected in returns. * Based on percent of the Fund’s total investments in securities and affiliated funds, at value. 4 Wilshire Variable Insurance Trust Balanced Fund Commentary BALANCED FUND Average Annual Total Return One Year Ended 12/31/10 10.92% Five Years Ended 12/31/10 2.00% Ten Years Ended 12/31/10 3.27% STOCK/BOND INDEX(1) Average Annual Total Return One Year Ended 12/31/10 11.71% Five Years Ended 12/31/10 3.94% Ten Years Ended 12/31/10 3.46% COMPARATIVE PERFORMANCE Comparison of Change in Value of $10,000 Investment in the Balanced Fund and the Stock/Bond Index through 12/31/10. The performance data quoted represents past performance and does not guarantee future results. Current performance may be lower or higher. The investment return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Returns assume reinvestment of all distributions. Annuity contract fees are not reflected in returns. Recent performance can be found at your particular insurance company. (1)Stock/Bond Index: Prior to October 1, 2009, the Stock/Bond Index is a blend of 60% S&P 500 Index and 40% Barclays Capital U.S. Aggregate Bond Index. Effective October 1, 2009, the Stock/Bond Index is a blend of 55% S&P 500 Index and 45% Barclays Capital U.S. Aggregate Bond Index. The S&P 500 Index is an unmanaged index consisting of 500 stocks. The Barclays Capital U.S. Aggregate Bond Index is a market value-weighted index of investment grade fixed-rated debt issues, including government, corporate, asset-backed and mortgage-backed securities with a maturity of one year or more. An individual cannot invest directly in any index. Index performance is presented for general comparative purposes. During certain periods, certain fees and expenses were waived and reimbursed. Without waivers and reimbursements, total returns for the periods would have been lower. For the year ended December 31, 2010, there were no waivers. 5 Wilshire Variable Insurance Trust Balanced Fund Commentary - (Continued) PORTFOLIO SECTOR WEIGHTING* (As of December 31, 2010) Equity markets exhibited strong returns in 2010 as the markets and economy continued to recover from the financial crisis and subsequent recession witnessed in 2008. Although stocks endured substantial volatility in the first half of the year, a rally in the second half of the year pushed annual returns considerably higher. The S&P 500 Index returned 15.06% for the year. Growth stocks led the markets higher in 2010, continuing the trend from the previous year. The Russell 1000 Growth Index returned 16.71%, outpacing the Russell 1000 Value Index’s return of 15.51%. However, the differential was most notable among smaller-capitalization stocks with the Russell 2000 Growth Index and Russell 2000 Value Index returning 17.11% and 15.36%, respectively. Cyclical-oriented sectors such as Consumer Discretionary, Industrials and Materials advanced the most, each posting returns in excess of 20%. Small cap stocks also posted strong returns in 2010, as the Russell 2000 Index returned 26.85%, largely outperforming larger-cap stocks. The market rebound in 2010 has been generally characterized by investors fluctuating between “risk on” and “risk off” strategies as they processed mixed signals on the strength of global economies and the sustainability of corporate earnings. U.S. fixed income markets generated good performance in 2010 against the backdrop of positive economic growth. The Barclays Capital U.S. Aggregate Bond Index, comprised of U.S. investment grade bonds, returned 6.5% for the calendar year. With interest rate and inflation indicators stable and low for the year, all fixed income sectors posted positive returns with higher yielding securities garnering highest returns. Corporate bonds advanced steadily and outperformed Treasuries as the spread between corporate bonds and Treasuries narrowed. With improving economic conditions and growing positive investor sentiments, lower credit quality bonds offering higher yields outperformed the broad bond market. Non-investment grade bonds as measured by the Merrill Lynch High Yield Index returned 15.2% for the year. Hungry for yield and seeking currencies with solid fundamentals, investors continue to look for opportunities within emerging markets. Emerging market bonds experienced another stellar year, posting 12.8% return. The Balanced Fund (the “Fund”) returned 10.92% for the year ended December 31, 2010, slightly trailing the Fund’s custom benchmark return of 11.71%. The Fund’s fixed income exposure to credit securities and modest exposure to high yield securities strongly benefitted performance. However, stock selection within the Fund’s equity sleeve was problematic. Specifically, stock selection in the Financials, Industrials, and Materials sectors detracted from performance. We are pleased with the absolute return of the Fund yet disappointed by the performance of the Fund versus its benchmark. However, we are encouraged by the activities and current positioning of the sub-advisers of the Underlying Funds, who continue to follow through with the disciplined investment approaches that have made them successful over the long-term. It is our belief that the Fund is well positioned going into 2011 and should benefit as the market turns its focus away from macro-economic events and instead concentrates on the improving economy and corporate earnings. The Balanced Fund attempts to achieve its objective by investing in other funds. You may invest in the underlying funds directly. By investing in the underlying funds indirectly through the Balanced Fund, you will incur not only the expenses of the underlying funds, but also the expenses of the Balanced Fund. The Balanced Fund is subject to the risks of the underlying funds it holds. The performance data quoted represents past performance and does not guarantee future results. Current performance may be lower or higher. The investment return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Annuity contract fees are not reflected in returns. * Based on percent of the Fund’s total investments in affiliated funds, at value. 6 Wilshire Variable Insurance Trust Income Fund Commentary INCOME FUND Average Annual Total Return One Year Ended 12/31/10 9.11% Five Years Ended 12/31/10 4.62% Ten Years Ended 12/31/10 5.52% BARCLAYS CAPITAL U.S. AGGREGATE BOND INDEX(1) Average Annual Total Return One Year Ended 12/31/10 6.54% Five Years Ended 12/31/10 5.80% Ten Years Ended 12/31/10 5.84% COMPARATIVE PERFORMANCE Comparison of Change in Value of $10,000 Investment in the Income Fund and the Barclays Capital U.S. Aggregate Bond Index through 12/31/10. The performance data quoted represents past performance and does not guarantee future results. Current performance may be lower or higher. The investment return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Returns assume reinvestment of all distributions. Annuity contract fees are not reflected in returns. Recent performance can be found at your particular insurance company. (1)The Barclays Capital U.S. Aggregate Bond Index is a market value-weighted index of investment grade fixed-rated debt issues, including government, corporate, asset-backed and mortgage-backed securities with a maturity of one year or more. An individual cannot invest directly in any index. Index performance is presented for general comparative purposes. During certain periods, certain fees and expenses were waived and reimbursed. Without waivers and reimbursements, total returns for the periods would have been lower. For the year ended December 31, 2010, there were no waivers. 7 Wilshire Variable Insurance Trust Income Fund Commentary - (Continued) PORTFOLIO SECTOR WEIGHTING* (As of December 31, 2010) U.S. fixed income markets generated good performance in 2010 against the backdrop of positive economic growth. The Barclays Capital U.S. Aggregate Bond Index, comprised of U.S. investment grade bonds, returned 6.5% for the calendar year. With interest rate and inflation indicators stable and low for the year, all fixed income sectors posted positive returns with higher yielding securities garnering highest returns. Corporate bonds advanced steadily and outperformed Treasuries as the spread between corporate bonds and Treasuries narrowed. With improving economic conditions and growing positive investor sentiments, lower credit quality bonds offering higher yields outperformed the broad bond market. Non-investment grade bonds as measured by the Merrill Lynch High Yield Index returned 15.2% for the year. Hungry for yield and seeking currencies with solid fundamentals, investors continue to look for opportunities within emerging markets. Emerging market bonds experienced another stellar year, posting 12.8% return. The Income Fund (the “Fund”) returned 9.11% for the year ended December 31, 2010, strongly outperforming the Fund’s benchmark (the Barclays Capital U.S. Aggregate Bond Index) return of 6.54%. The Fund’s overweight exposure to credit securities and modest exposure to high yield securities strongly benefitted performance. Additionally, the Fund’s underweight to government bonds and strong security selection benefited the Fund. We are pleased with the absolute return of the Fund and the performance of the Fund versus its benchmark. We are encouraged by the activities and current positioning of our sub-advisers, who continue to follow through with the disciplined investment approach that has made them successful over the long-term. It is our belief that the Fund is well positioned going into 2011 and should benefit as the economy continues to recover from the recession of 2008. The performance data quoted represents past performance and does not guarantee future results. Current performance may be lower or higher. The investment return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Annuity contract fees are not reflected in returns. * Based on percent of the Fund’s total investments in securities, at value. 8 Wilshire Variable Insurance Trust Small Cap Growth Fund Commentary SMALL CAP GROWTH FUND Average Annual Total Return One Year Ended 12/31/10 26.23% Five Years Ended 12/31/10 1.99% Ten Years Ended 12/31/10 (2.03)% RUSSELL 2(1) Average Annual Total Return One Year Ended 12/31/10 29.09% Five Years Ended 12/31/10 5.30% Ten Years Ended 12/31/10 3.78% COMPARATIVE PERFORMANCE Comparison of Change in Value of $10,00 Investment in the Small Cap Growth Fund and the Russell 2000 Growth Index through 12/31/2010. The performance data quoted represents past performance and does not guarantee future results. Current performance may be lower or higher. The investment return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Returns assume reinvestment of all distributions. Annuity contract fees are not reflected in returns. Recent performance can be found at your particular insurance company. (1)The Russell 2000 Growth Index is an unmanaged index comprised of the Russell 2000 Growth securities with a greater-than-average growth orientation. An individual cannot invest directly in any index. Index performance is presented for general comparative purposes. During certain periods, certain fees and expenses were waived and reimbursed. Without waivers and reimbursements, total returns for the periods would have been lower. For the year ended December 31, 2010, fees totaling 0.23% of average net assets were waived. 9 Wilshire Variable Insurance Trust Small Cap Growth Fund Commentary - (Continued) PORTFOLIO SECTOR WEIGHTING* (As of December 31, 2010) Equity markets exhibited strong returns in 2010 as the markets and economy continued to recover from the financial crisis and subsequent recession witnessed in 2008. Although stocks endured substantial volatility in the first half of the year, a rally in the second half of the year pushed annual returns considerably higher. The S&P 500 Index returned 15.06% for the year. Growth stocks led the markets higher in 2010, continuing the trend from the previous year. The Russell 1000 Growth Index returned 16.71%, outpacing the Russell 1000 Value Index’s return of 15.51%. However, the differential was most notable among smaller-capitalization stocks with the Russell 2000 Growth Index and Russell 2000 Value Index returning 17.11% and 15.36%, respectively. Cyclical-oriented sectors such as Consumer Discretionary, Industrials and Materials advanced the most, each posting returns in excess of 20%. Small cap stocks also posted strong returns in 2010, as the Russell 2000 Index returned 26.85%, largely outperforming larger-cap stocks. The market rebound in 2010 has been generally characterized by investors fluctuating between “risk on” and “risk off” strategies as they processed mixed signals on the strength of global economies and the sustainability of corporate earnings. The Small Cap Growth Fund (the “Fund”) returned 26.23% for the year ended December 31, 2010, lagging the Fund’s benchmark (the Russell 2000 Growth Index) return of 29.09%. The Fund’s performance was hampered by negative stock selections in the Industrials and Health Care sectors. On the other hand, positive stock selection in the Technology and Financials sectors benefitted performance, and sector positioning on balance was positive for the year. We are pleased with the absolute return of the Fund yet disappointed by the performance of the Fund versus its benchmark. However, we are encouraged by the activities and current positioning of our sub-advisers, who continue to follow through with the disciplined investment approaches that have made them successful over the long-term. It is our belief that the Fund is well positioned going into 2011 and should benefit as the market turns its focus away from macro-economic events and instead concentrates on the improving economy and corporate earnings. The performance data quoted represents past performance and does not guarantee future results. Current performance may be lower or higher. The investment return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Annuity contract fees are not reflected in returns. Small company stocks may be subject to a higher degree of market risk than the securities of more established companies because they tend to be more volatile and less liquid. * Based on percent of the Fund’s total investments in securities, at value. 10 Wilshire Variable Insurance Trust International Equity Fund Commentary INTERNATIONAL EQUITY FUND Average Annual Total Return One Year Ended 12/31/10 10.04% Five Years Ended 12/31/10 1.76% Ten Years Ended 12/31/10 0.24% MSCI EAFE INDEX(1) Average Annual Total Return One Year Ended 12/31/10 7.75% Five Years Ended 12/31/10 2.46% Ten Years Ended 12/31/10 3.50% COMPARATIVE PERFORMANCE Comparison of Change in Value of $10,000 Investment in the International Equity Fund and the MSCI EAFE Index through 12/31/10. The performance data quoted represents past performance and does not guarantee future results. Current performance may be lower or higher. The investment return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Returns assume reinvestment of all distributions. Annuity contract fees are not reflected in returns. Recent performance can be found at your particular insurance company. (1)The MSCI EAFE Index is an unmanaged capitalization-weighted measure of stock markets in Europe, Australasia and the Far East. An individual cannot invest directly in any index. Index performance is presented for general comparative purposes. During certain periods, certain fees and expenses were waived and reimbursed. Without waivers and reimbursements, total returns for the periods would have been lower. For the year ended December 31, 2010, fees totaling 0.20% of average net assets were waived. 11 Wilshire Variable Insurance Trust International Equity Fund Commentary - (Continued) PORTFOLIO SECTOR WEIGHTING* (As of December 31, 2010) Equity markets exhibited strong returns in 2010 as the markets and economy continued to recover from the financial crisis and subsequent recession witnessed in 2008. Although stocks endured substantial volatility in the first half of the year, a rally in the second half of the year pushed annual returns considerably higher. The S&P 500 Index returned 15.06% for the year. Growth stocks led the markets higher in 2010, continuing the trend from the previous year. The Russell 1000 Growth Index returned 16.71%, outpacing the Russell 1000 Value Index’s return of 15.51%. However, the differential was most notable among smaller-capitalization stocks with the Russell 2000 Growth Index and Russell 2000 Value Index returning 17.11% and 15.36%, respectively. Cyclical-oriented sectors such as Consumer Discretionary, Industrials and Materials advanced the most, each posting returns in excess of 20%. Small cap stocks also posted strong returns in 2010, as the Russell 2000 Index returned 26.85%, largely outperforming larger-cap stocks. The market rebound in 2010 has been generally characterized by investors fluctuating between “risk on” and “risk off” strategies as they processed mixed signals on the strength of global economies and the sustainability of corporate earnings. Benefiting from continued economic recovery, international equities experienced good performance in 2010. International markets hampered by concerns over sovereign debt issues underperformed the U.S. equity market. For the year, the MSCI EAFE Index returned 7.75% underperforming the S&P 500 index’s 15.06% return. Despite the turmoil surrounding the debt crisis in Greece and Ireland, international stocks were buoyed by improved corporate earnings and a rebound in merger and acquisition activity. Returns were mixed among countries. Benefiting from healthy fiscal conditions and solid growth, emerging markets outperformed developed market counterparts. The MSCI Emerging Market index returned 18.9% for the year. Within emerging markets, Russia and Brazil were among the best performers while China and India lagged. Within the developed foreign markets, Japan provided strong returns on the back of its currency strength; Germany also performed well amid robust demand for its exports. On the other hand, the highly indebted nations performed the worst: Greece plunged 45%, Spain lost 22% and Ireland declined 18%. The International Equity Fund (the “Fund”) returned 10.04% for the year ended December 31, 2010, significantly outperforming the Fund’s benchmark (the MSCI EAFE Index) return of 7.75%. The Fund’s notable relative performance was primarily attributable to positive security selection across 9 out of 10 sectors. Specifically, stock selection was strong in the Consumer Staples, Financials, and Energy sectors. We are pleased with the absolute return of the Fund and the performance of the Fund versus its benchmark. We are encouraged by the activities and current positioning of our sub-advisers, who continue to follow through with the disciplined investment approaches that have made them successful over the long-term. It is our belief that the Fund is well positioned going into 2011 and should benefit as the market turns its focus away from macro-economic events and instead concentrates on the improving economy and corporate earnings. Foreign securities may be subject to a higher degree of market risk due to currency fluctuations, lack of liquidity, and political and economic instability. The performance data quoted represents past performance and does not guarantee future results. Current performance may be lower or higher. The investment return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Annuity contract fees are not reflected in returns. * Based on percent of the Fund’s total investments in securities, at value. 12 Wilshire Variable Insurance Trust Socially Responsible Fund Commentary SOCIALLY RESPONSIBLE FUND Average Annual Total Return One Year Ended 12/31/10 11.76% Five Years Ended 12/31/10 (1.02)% Ten Years Ended 12/31/10 1.54% S&P 500 INDEX(1) Average Annual Total Return One Year Ended 12/31/10 15.06% Five Years Ended 12/31/10 2.29% Ten Years Ended 12/31/10 1.41% COMPARATIVE PERFORMANCE Comparison of Change in Value of $10,000 Investment in the Socially Responsible Fund and the S&P 500 Index through 12/31/10. The performance data quoted represents past performance and does not guarantee future results. Current performance may be lower or higher. The investment return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Returns assume reinvestment of all distributions. Annuity contract fees are not reflected in returns. Recent performance can be found at your particular insurance company. (1)The S&P 500 Index is an unmanaged index consisting of 500 stocks. An individual cannot invest directly in any index. Index performance is presented for general comparative purposes. During certain periods since inception, certain fees and expenses were waived and reimbursed. Without waivers and reimbursements, total returns since inception would have been lower. For the year ended December 31, 2010, there were no waivers. 13 Wilshire Variable Insurance Trust Socially Responsible Fund Commentary - (Continued) PORTFOLIO SECTOR WEIGHTING* (As of December 31, 2010) Equity markets exhibited strong returns in 2010 as the markets and economy continued to recover from the financial crisis and subsequent recession witnessed in 2008. Although stocks endured substantial volatility in the first half of the year, a rally in the second half of the year pushed annual returns considerably higher. The S&P 500 Index returned 15.06% for the year. Growth stocks led the markets higher in 2010, continuing the trend from the previous year. The Russell 1000 Growth Index returned 16.71%, outpacing the Russell 1000 Value Index’s return of 15.51%. However, the differential was most notable among smaller-capitalization stocks with the Russell 2000 Growth Index and Russell 2000 Value Index returning 17.11% and 15.36%, respectively. Cyclical-oriented sectors such as Consumer Discretionary, Industrials and Materials advanced the most, each posting returns in excess of 20%. Small cap stocks also posted strong returns in 2010, as the Russell 2000 Index returned 26.85%, largely outperforming larger-cap stocks. The market rebound in 2010 has been generally characterized by investors fluctuating between “risk on” and “risk off” strategies as they processed mixed signals on the strength of global economies and the sustainability of corporate earnings. The Socially Responsible Fund (the “Fund”) returned 11.76% for the year ended December 31, 2010, lagging the Fund’s benchmark (the S&P 500 Index) return of 15.06%. The Fund’s performance was hampered by negative stock selections in the Energy, Consumer Discretionary and Industrials sectors. A modest underweight position in the Energy sector detracted from performance as well. On the other hand, strong stock selection in the Health Care and Energy sectors benefitted performance. We are pleased with the absolute return of the Fund yet disappointed by the performance of the Fund versus its benchmark. However, we are encouraged by the activities and current positioning of our sub-adviser, who continues to follow through with the disciplined investment approaches that have made it successful over the long-term. It is our belief that the Fund is well positioned going into 2011 and should benefit as the market turns its focus away from macro-economic events and instead concentrates on the improving economy and corporate earnings. The performance data quoted represents past performance and does not guarantee future results. Current performance may be lower or higher. The investment return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Annuity contract fees are not reflected in returns. * Based on percent of the Fund’s total investments in securities, at value. 14 Wilshire Variable Insurance Trust Disclosure of Fund Expenses For the Six Months Ended December 31, 2010 (Unaudited) All mutual funds have operating expenses. As a shareholder of a mutual fund, you incur ongoing costs, which include costs for investment advisory, administrative services, distribution and/or shareholder services and shareholder reports (like this one), among others. Operating expenses, which are deducted from a fund’s gross income, directly reduce the investment return of the fund. A fund’s expenses are expressed as a percentage of its average net assets. This figure is known as the expense ratio. The following examples are intended to help you understand the ongoing fees (in dollars) of investing in your Fund and to compare these costs with those of other mutual funds. The examples are based on an investment of $1,000 made at the beginning of the period shown and held for the entire period. The table on the next page illustrates your Fund’s costs in two ways: Actual Fund Return: This section helps you to estimate the actual expenses, after any applicable fee waivers, that you paid over the period. The “Ending Account Value” shown is derived from the Fund’s actual return for the period, the “Expense Ratio” column shows the period’s annualized expense ratio, and the “Expenses Paid During Period” column shows the dollar amount that would have been paid by an investor who started with $1,000 in the Fund at the beginning of the period. You may use the information here, together with your account value, to estimate the expenses that you paid over the period. To do so, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number given for your Fund in the first line under the heading entitled “Expenses Paid During Period.” Hypothetical 5% Return: This section is intended to help you compare your Fund’s costs with those of other mutual funds. The “Ending Account Value” shown is derived from hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and assumed rate of return. It assumes that the Fund had an annual return of 5% before expenses, but that the expense ratio is unchanged. In this case, because the return used is not the Fund’s actual return, the results do not apply to your investment. This example is useful in making comparisons to other mutual funds because the Securities and Exchange Commission requires all mutual funds to calculate expenses based on an assumed 5% annual return. You can assess your Fund’s ongoing costs by comparing this hypothetical example with the hypothetical examples that appear in shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight and help you compare your ongoing costs only and do not reflect any transactional costs such as sales charges (loads), redemption fees, or exchange fees. Wilshire Variable Insurance Trust has no such charges or fees, but they may be present in other funds to which you compare this data. Therefore, the hypothetical portions of the table are useful in comparing ongoing costs only, and will not help you determine the relative costs of owning different funds. 15 Wilshire Variable Insurance Trust Disclosure of Fund Expenses - (Continued) For the Six Months Ended December 31, 2010 (Unaudited) Beginning Account Value 07/01/10 Ending Account Value 12/31/10 Expense Ratio(1) Expenses Paid During Period 07/01/10- 12/31/10(2)(3) Equity Fund(4) Actual Fund Return 0.81% $ 4.56 Hypothetical 5% Return 0.81% $ 4.13 Balanced Fund(4) Actual Fund Return 0.17% $ 0.92 Hypothetical 5% Return 0.17% $ 0.87 Income Fund Actual Fund Return 1.07% $ 5.47 Hypothetical 5% Return 1.07% $ 5.45 Small Cap Growth Fund Actual Fund Return 1.55% $ 9.01 Hypothetical 5% Return 1.55% $ 7.88 International Equity Fund Actual Fund Return 1.53% $ 8.65 Hypothetical 5% Return 1.53% $ 7.78 Socially Responsible Fund Actual Fund Return 1.30% $ 7.23 Hypothetical 5% Return 1.30% $ 6.61 Annualized, based on the Fund’s most recent fiscal half-year expenses. Expenses are equal to the Fund’s annualized expense ratio multiplied by the average account value over the period, multiplied by the number of days in the period, then divided by 365. Expenses shown do not include annuity contract fees. The expense ratio does not include the expenses of the underlying funds. 16 Wilshire Variable Insurance Trust Equity Fund Schedule of Investments December 31, 2010 Shares Value COMMON STOCK — 54.8% Consumer Discretionary — 7.0% Advance Auto Parts, Inc. $ Aeropostale, Inc. † Amazon.com, Inc. † American Eagle Outfitters, Inc. Apollo Group, Inc., ClassA † AutoZone, Inc. † Big Lots, Inc. † Cablevision Systems Corp., ClassA CBS Corp., ClassB Coach, Inc. Comcast Corp. Special, ClassA Darden Restaurants, Inc. 76 DeVry, Inc. DIRECTV, ClassA † Dollar Tree, Inc. † DR Horton, Inc. Eastman Kodak Co. † Expedia, Inc. Family Dollar Stores, Inc. Foot Locker, Inc. Ford Motor Co. † GameStop Corp., ClassA † Gannett Co., Inc. Gap, Inc. (The) Genuine Parts Co. Goodyear Tire & Rubber Co. (The) † Harley-Davidson, Inc. 94 Home Depot, Inc. (The) Interpublic Group of Cos., Inc. (The) † Johnson Controls, Inc. Lowe's Cos., Inc. Ltd. Brands, Inc. Macy's, Inc. Marriott International, Inc., ClassA McDonald's Corp. McGraw-Hill Cos., Inc. (The) NetFlix, Inc. † NIKE, Inc., ClassB Office Depot, Inc. † Panera Bread Co., ClassA † PetSmart, Inc. Polaris Industries, Inc. Pulte Group, Inc. † Ross Stores, Inc. Sotheby's Staples, Inc. Starbucks Corp. Starwood Hotels & Resorts Worldwide, Inc. Target Corp. Time Warner Cable, Inc., ClassA TJX Cos., Inc. Toll Brothers, Inc. † VF Corp. Walt Disney Co. (The) Warnaco Group, Inc. (The) † Washington Post Co. (The), ClassB Whirlpool Corp. Williams-Sonoma, Inc. Wyndham Worldwide Corp. Wynn Resorts, Ltd. 89,925 14,719,292 Shares Value Consumer Staples — 4.9% Altria Group, Inc. $ Anheuser-Busch InBev NV ADR Archer-Daniels-Midland Co. BJ's Wholesale Club, Inc. † Coca-Cola Co. (The) Coca-Cola Enterprises, Inc. ConAgra Foods, Inc. Constellation Brands, Inc., ClassA † Corn Products International, Inc. Costco Wholesale Corp. Dr. Pepper Snapple Group, Inc. Energizer Holdings, Inc. † Estee Lauder Cos., Inc. (The), ClassA Kimberly-Clark Corp. Kraft Foods, Inc., ClassA Kroger Co. (The) Lorillard, Inc. Molson Coors Brewing Co., ClassB Nestle SA ADR PepsiCo, Inc. Philip Morris International, Inc. Procter & Gamble Co. (The) Reynolds American, Inc. Safeway, Inc. Sara Lee Corp. Smithfield Foods, Inc. † Tyson Foods, Inc., ClassA Walgreen Co. Wal-Mart Stores, Inc. 938,112 10,200,078 Energy — 7.0% Anadarko Petroleum Corp. Arch Coal, Inc. Chevron Corp. Cimarex Energy Co. ConocoPhillips Diamond Offshore Drilling, Inc. Ensco PLC ADR Exxon Mobil Corp. Halliburton Co. Helmerich & Payne, Inc. Hess Corp. Marathon Oil Corp. Murphy Oil Corp. Nabors Industries, Ltd. † Newfield Exploration Co. † Occidental Petroleum Corp. Oceaneering International, Inc. † Patterson-UTI Energy, Inc. Peabody Energy Corp. QEP Resources, Inc. Rowan Cos., Inc. † Schlumberger, Ltd. Sunoco, Inc. Superior Energy Services, Inc. † Tesoro Corp. Tidewater, Inc. Valero Energy Corp. Williams Cos., Inc. (The) 112,155 14,714,984 Financials — 7.9% ACE, Ltd. Aflac, Inc. See Notes to Financial Statements. 17 Wilshire Variable Insurance Trust Equity Fund Schedule of Investments - (Continued) December 31, 2010 Shares Value Financials (continued) American Financial Group, Inc. $ Ameriprise Financial, Inc. Assurant, Inc. Bank of America Corp. Bank of New York Mellon Corp. (The) Berkshire Hathaway, Inc., ClassB † CB Richard Ellis Group, Inc., ClassA † Charles Schwab Corp. (The) Chubb Corp. Citigroup, Inc. † 85 Cullen/Frost Bankers, Inc. Discover Financial Services Fidelity National Financial, Inc., ClassA Goldman Sachs Group, Inc. (The) Hartford Financial Services Group, Inc. Invesco, Ltd. Jones Lang LaSalle, Inc. JPMorgan Chase & Co. MetLife, Inc. Morgan Stanley Northern Trust Corp. Principal Financial Group, Inc. Progressive Corp. (The) Prudential Financial, Inc. Reinsurance Group of America, Inc., ClassA State Street Corp. Transatlantic Holdings, Inc. Travelers Cos., Inc. (The) Unum Group W.R. Berkley Corp. Wells Fargo & Co. XL Group PLC, ClassA 149,707 16,591,599 Health Care — 5.3% Abbott Laboratories Aetna, Inc. AmerisourceBergen Corp., ClassA Amgen, Inc. † Bristol-Myers Squibb Co. Cardinal Health, Inc. CareFusion Corp. † Cephalon, Inc. † CIGNA Corp. DaVita, Inc. † Eli Lilly & Co. Endo Pharmaceuticals Holdings, Inc. † Express Scripts, Inc., ClassA † Forest Laboratories, Inc. † Health Net, Inc. † Humana, Inc. † Johnson & Johnson King Pharmaceuticals, Inc. † Lincare Holdings, Inc. McKesson Corp. Medtronic, Inc. Merck & Co., Inc. Mylan, Inc. † Pfizer, Inc. Pharmaceutical Product Development, Inc. Thermo Fisher Scientific, Inc. † UnitedHealth Group, Inc. Shares Value Health Care (continued) WellPoint, Inc. † $
